DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waddell et al. (US 6,710,116; cited in prior Office action) in view of Sandstrom et al. (US 7,928,157; cited in Applicant’s IDS).
Regarding Claims 1, 3, and 4, Waddell teaches an elastomeric composition comprising a high cis-polybutadiene rubber which may be co-vulcanized with an additional rubber such as styrene-butadiene rubber (Abstract).  Waddell’s examples illustrate the use of solution-polymerized styrene-butadiene rubber (sSBR) (col. 14, lines 2-4; col. 15-16, Table 9).  Waddell’s composition has sufficient properties to function as a reinforcing member in an automobile tire.  The composition also has sufficient traction and abrasion resistance to function as a shoe sole (col. 2, lines 19-22).  
The elastomeric composition includes metal oxides such as zinc oxide used in conjunction with the corresponding metal stearate (i.e. zinc stearate) as curative or crosslinking agents (col. 6, lines 19-24).  Waddell’s examples emphasize the importance of properties including tangent delta values that are indicative of wet traction in shoes (col. 19, lines 38-42).  Waddell does not teach a zinc rosinate as claimed.
Sandstrom teaches a rubber composition which comprises zinc rosinate (Abstract).  Sandstrom’s composition includes: 
(A) 100 phr of a conjugated diene-based elastomer and 
(B) 1-10 phr of zinc soap comprised of 
(1) zinc rosinate as an in situ formed product of zinc oxide and rosin acid within the rubber composition; or 
(2) a combination of zinc soaps comprised of 
(a) about 70-95 wt% of zinc rosinate as an in situ formed product of zinc oxide and rosin acid within the rubber composition, and
(b) about 5-30 wt% of zinc stearate as an in situ formed product of zinc oxide and stearic acid within the rubber composition; or
(3) a combination of zinc soaps comprised of zinc rosinate and zinc stearate in a weight ratio of from about 2:1 to about 20:1, wherein said zinc rosinate and zinc stearate are the product of zinc oxide and rosin acid and stearic acid, respectively, formed in situ within the rubber composition (col. 1, line 63 - col. 2, line 15).
Representative examples of the elastomer (A) include styrene/butadiene copolymer rubber (col. 2, lines 40-44).  The zinc rosinate present in component (B) promotes enhanced wet traction by replacing the more conventional zinc stearate.  Zinc rosinate is the product of a combination of rosin acid and zinc oxide formed in situ within the rubber composition (Abstract).  Examples including in situ-formed zinc rosinate instead of zinc stearate showed dramatically improved coefficient of friction values for wet substrate conditions (col. 7, lines 35-41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace Waddell’s zinc stearate with 1-10 phr of Sandstrom’s zinc soap comprising zinc rosinate as a product of zinc oxide and rosin acid formed in situ for the benefit of improved wet traction.  
Sandstrom relates to rubber compositions used in tires rather than shoes and shoe soles.  Nevertheless, known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  MPEP 2143.  Both Sandstrom and Waddell relate to similar rubber compositions, and both references share the objective of improving wet traction in such compositions.  The improved wet traction resulting from Sandstrom’s zinc rosinate soap represents a design incentive that would prompt its use in Waddell’s composition.  
In addition, Waddell demonstrates that such compositions are useful in forming both tires and shoe soles.  The wet traction performance of Waddell’s composition is described as being applicable to both tires and shoe soles without any variation in composition (see, e.g., col. 19, lines 40-44).  This demonstrates that the result of modification in view of Sandstrom would be predictable by one of ordinary skill in the art regardless of whether the modified composition were used in tires or shoe soles.
Modification of Waddell in view of Sandstrom as applied above reads on Claims 1, 3, and 4.
Regarding Claim 5, Sandstrom teaches gum rosin acid, wood rosin acid, tall oil rosin acid, and hydrogenated and disproportionated forms thereof (col. 2, lines 16-19).
Regarding Claim 6, Waddell teaches processing aids including petroleum and vegetable oils (col. 4, lines 62-63).
Regarding Claim 9, Waddell’s composition may be sulfur cured (col. 6, lines 5-7).
Regarding Claim 10, Waddell teaches the use of elastomers such as cis-1,4-polybutadiene, styrene/isoprene/butadiene, and isoprene/butadiene rubber in addition to sSBR (col. 5, lines 27-44).  These elastomers are disclosed in parallel as equally suitable alternatives to one another, and are therefore recognized by Waddell as equivalents.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine sSBR and one or more of cis-1,4-polybutadiene, styrene/isoprene/butadiene, and isoprene/butadiene rubber, as they are recognized by the prior art as equivalents.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Regarding Claim 12, Waddell teaches the use of 10-100 phr of a terpolymer of isobutylene, bromo para-methylstyrene, and para-methylstyrene (col. 3, lines 31-36).  This reads on a brominated copolymer of para-methylstyrene and isobutylene in amounts overlapping the claimed range.
Regarding Claim 14, Waddell teaches 10-100 phr of a filler such as precipitated silica (col. 4, lines 13-19).
Regarding Claim 15, Waddell teaches the use of fillers including clay, talc, and calcium carbonate (col. 4, lines 9-13).
Regarding Claims 16 and 17, Waddell teaches coupling agents such as bis(3-triethoxysilylpropyl) tetrasulfane (col. 4, lines 47-49).  This reads on a bis(3-triethoxysilylpropyl) polysulfide having 4 connecting sulfur atoms in a polysulfide bridge.  Waddell also teaches gamma-mercaptopropyltrimethoxysilane (col. 4, line 46).  This reads on an organoalkoxymercaptosilane compound.
Regarding Claim 18, Waddell teaches the use of precipitated silica with a coupling agent (col. 4, lines 17-25).  Waddell further teaches the use of silane-coupled fillers (col. 4, line 40).  The use of precipitated silica coupled with a silane reads on Claim 18.   
Regarding Claim 19, as indicated above, Waddell teaches the use of silane-coupled fillers including precipitated silica.  Waddell further teaches coupling agents including bis(3-triethoxysilylpropyl) tetrasulfane and gamma-mercaptopropyltrimethoxysilane (col. 4, lines 46-49).  The use of precipitated silica coupled with either of these agents reads on Claim 19.
Regarding Claim 20, Waddell teaches shoe soles (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the modified shoe sole in a shoe, as this is the sole’s intended end use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom as applied to Claims 1 and 6 above, further in view of Mutsuda et al. (US 2013/0318835; cited in prior Office action).
Regarding Claim 7, Waddell and Sandstrom remain as applied to Claims 1 and 6 above.  Waddell teaches the use of processing aids including vegetable oils (col. 4, lines 59-63), but does not teach a specific vegetable oil.
In the same field of endeavor, Mutsuda teaches a shoe sole comprising a crosslinked rubber (Abstract).  The rubber composition may comprise additives including a vegetable oil.  Suitable vegetable oils include palm oil (p. 10, [0131]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select palm oil for use as the vegetable oil in Waddell’s composition.  Mutsuda demonstrates palm oil to be useful in this capacity in rubber compositions used to form shoe soles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom as applied to Claim 1 above, further in view of Hakuta et al. (US 2003/0096904; cited in prior Office action).
Regarding Claim 8, Waddell teaches the use of additives including tackifiers (col. 4, lines 59-60), but does not teach a specific tackifying resin.
In the same field of endeavor, Hakuta teaches a rubber composition used to form articles including shoe soles (p. 98-99, [1863]).  The composition may comprise a tackifier.  Suitable tackifiers include coumarone-indene resin, rosin ester resin, and terpene-phenol resin (p. 30, [0592]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select any of the tackifiers indicated above for use in Waddell’s composition, as Hakuta demonstrates these to be useful tackifiers in rubber compositions used to form shoe soles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom as applied to Claims 1 and 12 above, further in view of Backer et al. (US 2012/0059121; cited in prior Office action).
Regarding Claim 13, Waddell and Sandstrom remain as applied to Claims 1 and 12 above.  Waddell teaches 0-90 phr of an additional rubber component such as an ethylene-propylene-diene rubber (col. 5, lines 26-35).  Waddell does not teach a suitable diene monomer.
In the same field of endeavor, Backer teaches an elastomer composition useful in forming articles such as shoe soles (p. 8, [0087]).   The composition may include a ternary copolymer obtained by copolymerization of ethylene, propylene, and a non-conjugated diene monomer such as 1,4-hexadiene, ethylidene norbornene, or dicyclopentadiene (p. 5, [0047]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select 1,4-hexadiene, ethylidene norbornene, or dicyclopentadiene as the diene monomer in Waddell’s ethylene-propylene-diene rubber, as Backer demonstrates that terpolymer rubbers based on these monomers are suitable for compositions used to form articles such as shoe soles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Response to Declaration

The Declaration under 37 CFR 1.132 filed 15 February 2022 is insufficient to overcome the rejection of Claims 1-6, 9-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom; the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom in view of Mutsuda; and/or the rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Waddell in view of Sandstrom in view of Backer as set forth in the last Office action.
The data included in the 15 February 2022 Declaration describes the formulas used in the test samples discussed in paragraph 23 of the 7 October 2021.  The formulas are as follows, as set forth in paragraph 7 of the 15 February 2022 Declaration:

    PNG
    media_image1.png
    218
    450
    media_image1.png
    Greyscale

These compositions are formed into footwear soles as discussed in Exhibit A of the 15 February 2022 Declaration .  

The results of the Control and Experimental formulations were provided in the 7 October 2022 Declaration:

    PNG
    media_image2.png
    90
    640
    media_image2.png
    Greyscale

The dry coefficient of friction (CoF) was the same for both formulations at all temperatures.  The wet CoF of the Experimental formulation was improved by approximately 9.2% at 20°C, 8.1% at 0°C, and 12.3% at -20°C relative to the Control formulation.  There is clearly an improvement in wet CoF in a temperature range of -20°C to 20°C for the Experimental formulation.
It is unclear whether the Experimental formulation falls within the scope of the claims.  Claim 1 requires about 1 to about 10 phr of zinc rosinate formed in situ from a combination of zinc oxide and rosin acid.   The Experimental formulation includes 5 phr of zinc oxide and 1 phr rosin acid.  The formulation does not disclose the extent to which rosin and zinc oxide combined to form the zinc rosinate required by Claim 1.  A conversion rate of about 100% would be needed to ensure that the minimum claimed amount of about 1 phr zinc rosinate would be present in the Experimental formulation.  It is not possible to determine whether the formulation falls within the scope of the claims without knowing the amount of zinc rosinate.
Claim 1 also requires a footwear rubber sole comprised of a sulfur cured rubber composition.  Neither the 15 February 2022 Declaration nor the 7 October 2021 Declaration indicate whether soles formed from the Experimental formulation were sulfur cured.  No sulfur or sulfur-containing compound is listed in the formula provided at paragraph 7 of the 15 February 2022 Declaration, and there is no description of a curing process in either declaration.  Therefore it is not possible to determine whether soles formed from the Experimental formulation fall within the scope of the sulfur-cured footwear rubber soles required by Claim 1.
The data provided in the 15 February 2022 and 7 October 2021 Declarations is not sufficient to establish that soles formed from the Experimental formulation fall within the scope of the claims.  Even if such a determination could be made, the Experimental formulation is not reasonably commensurate in scope with the claims.  
Claim 1 is open to a footwear rubber sole comprised of a sulfur cured rubber composition including (A) at least one conjugated diene-based rubber comprising at least one solution polymerization prepared styrene/butadiene rubber (SSBR).  Claim 1 places no further limits on either the amount of SSBR or the nature of any additional diene-based rubbers present in component (A).  The Experimental formulation includes a single example of SSBR combined in a single amount with two additional diene-based rubbers.  This single combination of diene-based rubbers is not reasonably commensurate with the full range of materials included in the claimed component (A).
Component (B) of Claim 1 requires about 1 to about 10 phr of zinc rosinate formed in situ from a combination of zinc oxide and rosin acid.  The amount of zinc rosinate present in the Experimental formulation is not disclosed in the Declaration.  Even if 100% of the rosin acid included in the Experimental formulation were converted in situ, the formulation would include 1 phr zinc rosinate.  This single data point is not reasonably commensurate with the claimed range of about 1 to about 10 phr.
The Experimental formulation is not commensurate in scope with the claims.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  Therefore, the Experimental formulation described in the 15 February 2022 and 7 October 2022 Declarations cannot be relied upon to establish non-obviousness of the claimed invention.

Response to Arguments

Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.
The Applicant argues that paragraph 38 of the previous Office action mischaracterized the 7 October 2022 Declaration by referring to ESBR rather than SSBR.  The Applicant notes that the Declarant attested that the use of SSBR was not considered until the conception of the invention, and the effects of such a combination with SSBR were not known in the context of tire compounds because it was not used with race tires.
This inconsistency at paragraph 38 of the previous Office action is noted.  This typographical error appears in a brief summary of the Declaration and does not affect the conclusions expressed later in the Office action.
The Applicant argues that the Declarant Paul Sandstrom is one of ordinary skill in the art.  The Applicant notes that Mr. Sandstrom is a named inventor on over 300 U.S. patents.  The Applicant also observes that the Office action did not find Mr. Sandstrom’s qualifications lacking.
The previous Office action was based on the understanding that the Declaration represented the opinion of an expert having a skill level well above that of an ordinary person in the art.  As acknowledged by the Applicant, Mr. Sandstrom is a named inventor on over 300 U.S. patents.  Mr. Sandstrom is also the sole named inventor in the present application.  
“The issue of obviousness is determined entirely with reference to a hypothetical ‘person having ordinary skill in the art.’  It is only that hypothetical person who is presumed to be aware of all the pertinent prior art.  The actual inventor’s skill is irrelevant to the inquiry, and this is for a very important reason.  The statutory emphasis is on a person of ordinary skill.  Inventors, as a class, according to the concepts underlying the Constitution and the statutes that have created the patent system, possess something . . . which sets them apart from the workers of ordinary skill, and one should not go about determining obviousness under § 103 by inquiring into what patentees (i.e., inventors) would have known or would likely have done.”  Standard Oil Co. v. American Cyanamid Co., 774 F.2d 448, 454 (Fed. Cir. 1985).
While the Declarant’s testimony is entitled to consideration and some weight (see, e.g., In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962), MPEP 716.01(c)), it is not considered to be the testimony of a person of ordinary skill in the art.
The Applicant argues that Waddell teaches away from the use of SSBR in outsole applications.  To support this argument, the Applicant points to Example 12 of Waddell which includes a terpolymer of isobutylene, p-methylstyrene, and bromo-p-methylstyrene (BrPMS) rather than SSBR.  The Applicant asserts that Example 12 is a preferred embodiment, and concludes that Waddell teaches away from the use of SSBR based on the fact that this allegedly preferred embodiment does not include SSBR.
The Applicant is correct in that Waddell’s Example 12 includes BrPMS.  Example 12 does not in any way criticize, discredit, or otherwise discourage the use of SSBR in Waddell’s other examples or as described in the reference’s broader disclosure.  Therefore, Example 12 does not teach away from the use of SSBR.  See MPEP 2123(II).
Additionally, note that Waddell’s composition includes two polymeric components: (a) a halogenated copolymer of a C4-C7 isoolefin and a p-alkylstyrene, and (b) a compound selected from a group which includes styrene-butadiene rubber (col. 20, Claim 1).   BrPMS falls within the first of these two polymeric components, while SSBR falls within the second.  Waddell’s Table 9, cited in the grounds of rejection above, illustrates eight examples which include SSBR either alone or in combination with a BrPMS similar to the material used in Example 12.  A similar combination is included in Table 8 (col. 14).  A preference for BrPMS as component (a) cannot reasonably be interpreted as teaching away from using SSBR as component (b).  
The Applicant argues that Waddell’s Example 12 was formulated for shoes; that Example 12 includes BrPMS and not SSBR; and concludes that Waddell omits SSBR in its shoe formulations.
Example 12 does not include SSBR.  However, Example 12 cannot reasonably be interpreted as either teaching away from the use of SSBR in general or teaching away from the use of SSBR in shoe formulations.  Example 12 does not in any way criticize, discredit, or otherwise discourage the use of SSBR in shoe formulations, and Waddell’s broader disclosure clearly indicates that compositions including styrene-butadiene rubber are suitable for use in both tire and shoe applications.
The Applicant argues that Waddell’s BrPMS terpolymer was used for improving traction while polybutadiene was used for improving abrasion resistance.  The Applicant states that the Declarant testified that SSBR was used to improve shoe traction.
In response to applicant's argument that the Declarant used SSBR to improve traction, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant argues that the 15 February 2022 Declaration demonstrates that the compositional makeup of the examples used to generate the test data reported in the 7 October 2021 Declaration is commensurate in scope with the claimed range for zinc soap.  
As discussed above, Claim 1 requires about 1 to about 10 phr of zinc rosinate formed in situ from a combination of zinc oxide and rosin acid.   The Experimental formulation described in the 15 February 2022 Declaration includes 5 phr of zinc oxide and 1 phr rosin acid.  The formulation does not disclose the extent to which rosin and zinc oxide combined to form the zinc rosinate required by Claim 1.  
A conversion rate of about 100% would be needed to ensure that the minimum claimed amount of about 1 phr zinc rosinate would be present in the Experimental formulation.  Even if 100% of the rosin acid included in the Experimental formulation were converted in situ, the formulation would include 1 phr zinc rosinate.  This single data point is not reasonably commensurate with the claimed range of about 1 to about 10 phr.
The Applicant argues that a person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention, and that the Examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made.  The Applicant then argues that the claimed invention was not obvious to those in the business of developing shoe sole compounds, nor was it obvious to the Declarant.
The 7 October 2021 Declaration was understood to be opinion testimony provided by an expert that in part sought to establish the level of ordinary skill in the art.  In some circumstances, factually based expert opinions on the level of ordinary skill may be sufficient to rebut a prima facie case of obviousness.  See MPEP 716.01(c)(III).  
Based on the Applicant’s remarks, it is evident that the Declaration did not seek to establish the level of knowledge associated with a hypothetical person of ordinary skill in the art.  Rather, the apparent purpose of the Declaration was to establish the level of skill associated with a specific group of individuals working in the same field as the present invention a well as the level of skill attributed to the inventor of the present application.  
As the sole named inventor of the present application, the Declarant is not considered to be a person of ordinary skill in the art.  The claimed invention may not have been obvious to the specific group of individuals discussed in the Declaration.  However, as stated above, the statutory emphasis is on a hypothetical person of ordinary skill who is presumed to be aware of all the pertinent prior art.  The Declaration does not serve to clarify the ordinary level of skill in the art.  
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988); MPEP 2141.03.  In the absence of any further clarification by either the Declarant or the Applicant, it is concluded that the level of ordinary skill in the art is best represented by the references of record and any teachings, suggestions, or other guidance contained therein.  
The Applicant argues that the Declarant had no way of knowing if his proposed solutions would work in shoe sole compounds prior to the Standard Test Method performed using a James Machine, which is not used in the tire industry.  The Applicant states that the existence of a test or equipment that may determine whether an idea can/does work does not mean the solution already exists.
The Applicant is correct inasmuch as the existence of a testing method suitable for measuring traction performance of tread compounds on both shoes and tires is not evidence that the claimed invention already exists.  The fact remains that the combination of Waddell and Sandstrom teach all compositional elements of the claimed invention.  The Declarant’s use of a different testing method when developing the claimed invention is not sufficient to overcome the teachings of the prior art.  
The Declarant’s uncertainty with respect to the outcome of such tests demonstrates a lack of absolute predictability, but this is not sufficient to show that there would have been no reasonable expectation of success.   Obviousness does not require absolute predictability.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); MPEP 2143.02.  By following the teachings and suggestions of the prior art as applied in the grounds of rejection above, one of ordinary skill in the art would have arrived at the claimed invention and would have had a reasonable expectation of success when making the proposed combination.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762